exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


















Exhibit 10.36


























Ameren Corporation Severance Plan for
Ameren Officers






Plan and Summary Plan Description Amended and Restated Effective January 1, 2019





--------------------------------------------------------------------------------


exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]






Table of Contents
 
 
 
Section
Page
Introduction
3
Purpose
3
Effective Date
3
Definitions
3
Eligibility
4
Severance Pay and Benefits
4
Severance Pay
4
Medical Continuation
5
Outplacement Assistance
5
Payment of Benefits
5
Requirements of Effective Release
6
Right to Recoup
6
At-Will Employment
6
General Plan Information
6
Plan Name
6
Plan Administrator
6
Agent for Service of Legal Process
7
Identification Numbers
7
Plan Year/Fiscal Year
7
Type of Plan
7
Funding
8
Amendment and Termination
8
Assignment or Alienation
8
Rights Under ERISA
8
Receive Information About Your Plan and Benefits
8
Prudent Actions by Plan Fiduciaries
8
Enforce Your Rights
9
Assistance with Your Questions
9
Claims Procedure
9






--------------------------------------------------------------------------------


exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


Introduction
 



The Ameren Corporation Severance Plan for Ameren Officers (herein referred to as
the “Plan”) is sponsored by Ameren Corporation and is offered to Officers of
Ameren Corporation and its participating subsidiaries (referred to collectively
as “Ameren”). A complete list of participating subsidiaries may be obtained, and
is available for examination, by Officers upon written request to the Plan
Administrator.


Purpose
 



The purpose of the Plan is to provide severance pay and benefits to Officers of
Ameren who are terminated under circumstances specified below. It is intended to
be an employee welfare benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, as amended (ERISA).


Effective Date
 



The Plan is amended and restated effective January 1, 2019 and shall continue as
set forth herein unless or until amended, suspended or terminated by Ameren.


Definitions
 



Several words and phrases used to describe the Plan are capitalized whenever
they are used in this summary. These words and phrases have special meanings as
explained below.


Annual Base Salary means the annual rate of salary in effect at termination of
employment with Ameren.


Cause means one or more of the following:
–
The Officer’s willful failure to substantially perform his or her duties with
Ameren (other than any such failure resulting from the Officer’s Disability);

–
Gross negligence in the performance of the Officer’s duties which results in
material financial harm to Ameren;

–
The Officer’s conviction of, or plea of guilty or nolo contendere, to any felony
or any other crime involving the personal enrichment of the Officer at the
expense of Ameren or shareholders of Ameren; or

–
The Officer’s willful engagement in conduct that is demonstrably and materially
injurious to Ameren, monetarily, reputational or otherwise.



Disabled or Disability means a disability which qualifies the Officer for
benefits under the Ameren Long-Term Disability Plan.


Eligible Termination means termination by Ameren without Cause, including but
not limited to, a termination due to reduction in force; elimination of
position; or change in strategic direction.
However, terminations, including but not limited to the following circumstances,
are not Eligible Terminations:





--------------------------------------------------------------------------------


exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]




–
Voluntary termination;

–
Involuntary termination for Cause;

–
Disabled or placed on long-term Disability;

–
Leave of absence; or

–
Death; or

–
Refuses to accept an offered re-assignment or relocation.



Officer means Assistant Vice President and all higher level officer positions
including Vice President, Senior Vice President, Executive Vice President,
President and CEO.


Eligibility
 



To receive severance pay and benefits under the Plan, an individual must be an
Officer at the time of the Eligible Termination.
Severance Pay and Benefits
 



Subject to the terms and conditions of this Plan, an Officer shall be eligible
for the following severance pay and benefits if the Officer experiences an
Eligible Termination and complies with all other requirements for receipt of the
severance pay and benefits. Notwithstanding the foregoing, all severance
agreements that were maintained through the Company remain in effect as part of
the Plan. As a result, if an Officer is eligible for severance pay and benefits
under another severance agreement, plan or policy, including but not limited to
the Second Amended and Restated Change of Control Severance Plan, and such
amount is greater than the amount outlined in this Plan, he or she shall be
entitled to the greater amount and will not be entitled to any payouts under
this Plan.


Severance Pay


Position at Termination
Severance Pay


CEO or Executive Leadership Team
1 x Annual Base Salary plus an amount equal to the EIP Target Incentive Award
All other Officers
1 x Annual Base Salary



For CEO and ELT, the Target Incentive Award shall be the target annual cash
incentive award that an officer is eligible to earn pursuant to Ameren’s
Executive Incentive Plan or any successor to such plan (“EIP”) for the year in
which he or she experiences an Eligible Termination.


In addition, all Officers (including CEO and ELT) who participate in the Ameren
Executive Incentive Plan for Officers shall receive the annual cash incentive
award payable based on actual performance pursuant to the EIP, prorated for the
number of days worked in the calendar year in which the termination occurred,
and



--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


subject to the individual performance modifier under the EIP, assuming the
Officer signed and returned the approved general release and waiver within the
appropriate deadlines and without timely revocation. Such amount shall be paid
notwithstanding any contrary term of the EIP.

Severance payments shall be subject to all applicable federal and state tax
withholding, including FICA, and any other requirements of law. Payments made
under this Plan are not considered to be eligible earnings for pension or 401K
purposes. Severance payments hereunder shall be in addition to any pay for
accrued but unused vacation or personal days to which a terminated Officer may
be entitled. Any amounts payable under the Plan shall be offset by any amount
owed by the Officer to Ameren.


Severance payments provided hereunder are the maximum benefits that Ameren will
pay. To the extent that any federal, state or local law, including, without
limitation, any laws that require Ameren to give advance notice or make a
payment of any kind to an Officer because of that Officer’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other event or reason, the benefits
provided under this Plan shall either be reduced or eliminated by the amount
Ameren is required to pay under such law. The benefits provided under this Plan
are intended to satisfy any and all statutory obligations that may arise out of
an Officer’s involuntary termination for the reasons set forth in this
paragraph, and the Plan Administrator shall so construe and implement the terms
of the Plan.


Medical Continuation
Continuation of medical benefits for up to 18 months for all Officers is
provided under the regular COBRA provisions of the Ameren Employee Medical Plan.
If the Officer elects COBRA continuation coverage, the Plan will provide a COBRA
subsidy benefit for up to the first 12 months of COBRA coverage equal to 100% of
the applicable COBRA cost. No COBRA subsidy is available under the Plan beyond
the first 12 months of COBRA continuation coverage for such Officers.


Outplacement Assistance
Officers will receive up to $25,000 in outplacement career transition services
for 12 months upon an Eligible Termination. The Officer will not be entitled to
cash in lieu of these services.


Payment of Benefits
 



Except as provided above, severance pay and benefits provided hereunder shall be
paid in a lump sum (or, with respect to Ameren’s portion of the COBRA cost, in
installments when due under the Ameren Group Medical Plan), less any applicable
withholding, as soon as administratively practical after the effective
termination day (but, subject to any other provisions of the Plan, no later than
60 days after such date); provided, however, that no payments shall be made
before such date as the release described in “Requirements of Effective Release”
below has become effective and any revocation period has expired. In



--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


the event severance pay is mistakenly calculated and paid, Ameren has the right
to recover any overpayment of severance pay or to make an additional payment of
any severance pay that was underpaid.


Notwithstanding anything in the Plan to the contrary, the Plan is intended to
comply with the short-term deferral exemption from Internal Revenue Code Section
409A, or, to the extent it is not exempt, to comply with the requirements of
Code Section 409A. The Plan will be administered and interpreted consistent with
that intent. Without limiting the generality of the foregoing, in the event that
payments under the Plan are subject to Section 409A, no payment to a specified
employee as defined in Section 409A shall be made until the first day of the
seventh month after the month in which he incurs a separation from service (or
if earlier the date of his death). The Company makes no representation or
covenants that the Plan will comply with Internal Revenue Code Section 409A.

Requirement of Effective Release
 



In addition to the requirements described above, it shall be a condition of
eligibility for the severance pay and benefits provided hereunder that the
Officer shall have signed a release in a form acceptable to Ameren and such
release shall have become effective in accordance with its terms. If the Officer
does not sign and not revoke any such release during the period of
consideration, any offer of severance pay and benefits under the Plan shall be
null and void. As a further condition of eligibility for the severance pay and
benefits provided hereunder, such release may also include a requirement to
comply with certain restrictive covenants to the extent applicable to an
Officer’s position. The failure or refusal of an Officer to sign such a release
during the period for consideration or the revocation of such release, to the
extent permitted by its terms, shall disqualify the Officer from receiving
severance payments hereunder. If an Officer files a lawsuit, charge, complaint
or other claim asserting any claim or demand within the scope of the release,
whether or not such claim is valid, Ameren shall retain all rights and benefits
of the release and in addition, shall be entitled to cancel any and all future
obligations of Ameren under the release and recoup the value of all payments and
benefits paid hereunder, together with Ameren’s costs and attorney’s fees.


Right to Recoup
 



If an Officer (1) breaches a release agreement, or (2) his or her actions
created a detriment to Ameren during the Officer’s employment with Ameren or
within one year after employment with Ameren ended, Ameren may, as it determines
based on the facts and circumstances, in its discretion, require the Officer to
repay up to 90% of the severance pay to Ameren within thirty (30) days of
receiving a demand from Ameren for the repayment of the severance pay.
At-Will Employment
 



An Officer covered by the Plan is an at-will employee of Ameren whose employment
may be terminated by Ameren at any time for any reason whatsoever, with or
without prior notice. The Plan does not, and will not, confer upon an Officer
any right to continuation of employment by Ameren nor will this Plan interfere
in any way with Ameren’s right to terminate the Officer’s employment at any
time.





--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


General Plan Information
 

Plan Name
The Ameren Corporation Severance Plan for Ameren Officers, a component part of
the Ameren
Miscellaneous Healthcare and Fringe Benefit Plan.


Plan Administrator
The Administrative Committee is the Plan Administrator. The Plan Administrator
shall have all powers necessary to determine, in his or her sole discretion, all
questions concerning the administration of the Plan, including questions of
eligibility and of the amount of any benefits payable hereunder. In addition,
the Plan Administrator shall have full discretionary authority to interpret and
apply the provisions of the Plan, including authority to correct any defects or
omissions or to reconcile any inconsistencies herein, in such manner and to such
an extent as he or she shall deem necessary or desirable to effectuate the Plan.
The Plan Administrator may make such rules and regulations for the
administration of the Plan as he or she deems necessary or desirable. Any
determination by the Plan Administrator within the scope of his or her authority
and any action taken thereon in good faith shall be conclusive and binding on
all persons. Any questions concerning the administration of the Plan should be
directed to:
Administrative Committee


c/o Ameren Services Company
Employee Benefits Department
1901 Chouteau Avenue
Mail Code 533
St. Louis, Missouri 63166-6149
Telephone: 877.7my.Ameren (877.769.2637), Option #4


The Plan shall be interpreted, governed and administered in accordance with the
laws of the State of Missouri to the extent such laws are not preempted by
ERISA.


Agent for Service of Legal Process
The General Counsel of Ameren Services Company is the agent for service of legal
process. The agent can be contacted by writing to:
General Counsel
Ameren Services Company
1901 Chouteau Avenue
PO Box 66149
St. Louis, Missouri 63166-6149


Service of legal process also may be made upon the Plan Administrator.





--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


Identification Numbers
The employer identification number assigned by the Internal Revenue Service for
tax purposes to Ameren Corporation is 43-1723446, and the employer
identification number assigned to Ameren Services Company is 43-1799279. The
Plan identification number assigned by Ameren Corporation pursuant to
governmental instruction is 503.


Plan Year/Fiscal Year
The Plan Year begins on January 1 and ends on December 31. Plan records are
maintained on this basis.


Type of Plan
Severance





Funding
Benefits payable under the Plan shall be paid from the general funds of Ameren.
No trust fund or other segregated fund shall be established for this purpose.


Amendment and Termination
This Plan may be amended, suspended, or terminated by the Committee, in its sole
discretion. The Committee may take any such action with respect to a particular
Officer or group of Officers; however, twelve month' notice is required if the
amount of potential severance pay and benefits is to be reduced. Severance pay
and benefits for Eligible Terminations that occur before such Committee action
shall not be impacted.


Assignment or Alienation
No right or interest of any Officer in the Plan is assignable or transferable,
either directly or by operation of law and no right or interest of any Officer
in the Plan is liable for any obligation or liability of such Officer.
Rights Under ERISA
 



As a participant in the Ameren Corporation Severance Plan for Ameren Officers,
you are entitled to certain rights and protections under the Employee Retirement
Income Security Act of 1974 (ERISA). ERISA provides that all Plan participants
shall be entitled to:


Receive Information About Your Plan and Benefits
–Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the plan, and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor.
–Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the plan, and copies of the latest annual report
(Form 5500 Series) and the updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies.



--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


–Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each participant with a copy of this annual report
summary.


Prudent Actions by Plan Fiduciaries
In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries”, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

Enforce Your Rights
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court.




If it should happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.


Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Office of the Employee
Benefits Security Administration, U.S. Department of Labor listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.


Claims Procedure
 



The Administrative Committee has the responsibility to make determinations as to
the rights of any Officer to benefits under the Plan. If you believe that you
are being denied a benefit to which you are entitled, you or your



--------------------------------------------------------------------------------

exh1036amerenseveranc_image1.jpg [exh1036amerenseveranc_image1.jpg]
exh1014eipofficerplan_image3.gif [exh1014eipofficerplan_image3.gif]


authorized representative may file a claim for that benefit with the
Administrative Committee. The request must be addressed to:


Administrative Committee
Employee Benefits Department
1901 Chouteau Avenue, Mail Code 533
P.O. Box 66149
St. Louis, MO 63166-6149


You will be provided with a written decision within a reasonable period of time
after receipt of your claim, ordinarily not more than 90 days. However, the
Administrative Committee may extend the period for an additional 90 days due to
special circumstances, in which case you will be advised in writing during the
initial 90-day period of the special circumstances requiring an extension and
the date by which the Administrative Committee expects to render its decision.


If your claim is denied in whole or in part, you will receive a written opinion
setting forth the specific reasons for the denial, references to the specific
Plan provisions on which the denial is based, a description of any additional
material or information necessary to perfect the claim and an explanation as to
why that material or information is necessary and a description of the Plan’s
review procedures and the time limits for review, including a statement of your
right to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.


You have the right to request that the Administrative Committee review the
denial of your claim for benefits. The request for review must be made within 60
days after your receipt of a denial of benefits, or else your right to challenge
the decision will be lost. Within a reasonable period of time after receipt of
your request for review, ordinarily not more than 60 days, the Administrative
Committee will review and decide the case and render a detailed written opinion.
This period may, under special circumstances, be extended for up to an
additional 60 days, in which case you will be notified of the special
circumstances requiring such extension and the date by which the Administrative
Committee expects to render its opinion. You or your authorized representative
will have the opportunity to review relevant documents and submit comments,
documents, records and other information relating to your claim. The
Administrative Committee’ decision on your claim is final and binding and you
will receive a copy of that decision. If the decision is adverse, it will set
forth the specific reasons for the denial, references to the specific Plan
provisions on which the denial is based, a statement that you are entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to your claim and a statement
of your right to bring a civil action under Section 502(a) of ERISA. The
Administrative Committee has the discretionary authority to make decisions
regarding eligibility for and the amount of benefits under the Plan, and such
decisions will not be reviewed unless found to be arbitrary or capricious by a
court of competent review.


If you have any questions about the Ameren Corporation Severance Plan, you are
invited to write, visit, or call the Ameren Services Employee Benefits
Department in Room S-129 of the Company’s General Office Building, St. Louis,
Missouri.





amerenlogo01.jpg [amerenlogo01.jpg] 9